been suppressed and that the error was not harmless, and we reversed
                 and remanded. On remand, the parties entered into negotiations; the
                 State agreed to dismiss counts 1 to 12 and 14 to 22 and Carter agreed not
                 to withdraw his guilty plea for counts 23, 24, 25, and 28. The district
                 court entered an amended judgment of conviction on November 15, 2013.
                 This appeal followed.
                             Carter contends that "in the interests of fairness and on
                 double jeopardy grounds, this court [should] find that all counts were
                 reversed including those to which he pled guilty and that the [Sitate
                 should be precluded from prosecuting him on any of those charges."
                 However, Carter does not cite any relevant legal authority, outside of the
                 constitutional provisions, to support his double jeopardy claim; therefore
                 we need not address this issue. See Maresca v. State, 103 Nev. 669, 673,
                 748 P.2d 3, 6 (1987) ("It is appellant's responsibility to present relevant
                 authority and cogent argument; issues not so presented need not be
                 addressed by this court."). Nonetheless, we note that this court's prior
                 reversal of the judgment of conviction did not preclude the State from
                 proceeding with a retrial. See Lockhart v. Nelson, 488 U.S. 33, 38 (1988)
                 (recognizing the well-established rule that the Double Jeopardy Clause
                 will not preclude a second trial when an appellate court reverses a
                 conviction due to an error in the proceedings that led to the conviction).
                 To the extent that Carter challenges the validity of his guilty plea, such
                 challenges to the judgment of conviction must be raised in a post-




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1540A    e
                 conviction petition for a writ of habeas corpus filed in the district court in
                 the first instance.' NRS 34.724(2)(b); NRS 34.738(1).
                             Having considered Carter's contention and concluded that
                 relief is not warranted, we
                             ORDER the judgment of the district court AFFIRMED.




                                                                                      J.



                                                       tai..tit...c5LC J.
                                                     Parraguirre



                                                     Saitta


                 cc: Hon. Stefany Miley, District Judge
                      Karen A. Connolly, Ltd.
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




                       "We express no opinion as to whether Carter could meet the
                 procedural requirements of NRS chapter 34.



SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    e